Citation Nr: 0806425	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant had active service for the purpose of 
establishing basic eligibility for nonservice-connected 
disability pension benefits.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had service between June 1971 and January 1972.  
The exact nature of this service is the subject of the 
current appeal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  In a decision letter of March 2005, the RO concluded 
that the appellant did not have any active service, and that 
his claim for pension benefits was denied on that basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he had over seven months of 
active duty, and this provides him with basic eligibility for 
nonservice-connected pension benefits.  

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  

The evidence which is currently of record is contradictory 
with respect to whether or not the appellant served on active 
duty (as opposed to active duty for training or inactive 
duty).  A service personnel record dated June 4, 1971, 
reflects that the appellant enlisted that date in the U.S. 
Naval Reserve for six years in the rate of SR [seaman 
recruit].  It was further stated that he "Has agreed to 
enlist USN for four years."  It was noted the was 
"Discharged with HDCG [honorable discharge, convenience of 
government] for the reason of "Immediate Enlistment USN."  

A Record of Discharge, Release From Active Duty, or Death 
dated in January 1972 indicates that the appellant was being 
"Discharged and Released from Active Duty."  It was 
specified that entry had been on June 4, 1971.  The reason 
given was "Convenience of the Government, Not physically 
qualified."  It was noted that the character of service was 
honorable.  It was stated that the branch of service was USN 
[United States Navy].  

In a record dated in February 2003, however, the National 
Personnel Records Center stated that "A DD Form 214, Report 
of Separation, was not issued because the veteran had no 
active service or less than 90 consecutive days of active 
duty for training.  

Subsequently, in response to a request for information from 
the RO in January 2005, it was indicated that the "active 
duty service dates are: 06/04/1971 to 01/02/1972, 
honorable."  

In light of the conflicting evidence which is currently of 
record, the Board finds that additional development is 
required.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify, 
through official channels, the claimed 
period of active service.  The request 
should be accompanied by a copy of this 
remand and copies of all previous 
Requests for Information, and service 
personnel records or other forms referred 
to above.  If the current verification of 
service is "negative", an explanation 
should be provided by the service 
department as to the apparent 
contradiction in the records noted above.  
The service department should also be 
requested to provide photo copies of any 
records relied upon when making the 
determination.

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



